Citation Nr: 0719347	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  04-38 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than November 
18, 2003 for the grant of a 70 percent evaluation for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than November 
18, 2003 for the grant of a total disability rating based on 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg Florida.  


FINDINGS OF FACT

1.  The veteran's claim for an increased evaluation for his 
service-connected PTSD was received on November 18, 2003.  

2.  In August 2004, the RO granted a 70 percent evaluation 
for the veteran's service-connected PTSD, effective from 
November 18, 2003.  

3.  There is no objective evidence to show the date of 
increase in the veteran's disability due to PTSD occurred 
during the one year period prior to November 18, 2003.  

4.  The veteran submitted an informal claim for a TDIU on May 
28, 2003.  

5.  The RO received a formal claim for a TDIU on November 18, 
2003, and granted a TDIU in August 2004, effective from 
November 18, 2003.  

6.  The evidence of record does not establish that the 
veteran became unemployable due to service-connected 
disability within the year prior to May 28, 2003.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to November 18, 
2003, for the assignment of a 70 percent rating for PTSD have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400 Part 4, Diagnostic Code 9204 
(2006).  

2.  The criteria for assigning an effective date of May 28, 
2003, and no earlier, for the award of a total rating based 
on individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.155, 3.157, 3.159, 
3.400, 4.3, 4.16, 4.25 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The general rule is that the effective date of an award shall 
not be earlier than the date of receipt of application 
therefor.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(o)(1) (2006).  An exception to that rule applies where 
evidence demonstrates a factually ascertainable increase in 
disability during the one-year period preceding the date of 
receipt of a claim for increased compensation.  In that 
situation, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date." 38 
U.S.C.A. § 5110(b)(2) (West 2002).  See 38 C.F.R.  §  
3.400(o)(2) (2006); Harper v. Brown, 10 Vet. App. 125 (1997).  
In all other cases, the effective date will be the "date of 
receipt of claim or date entitlement arose, whichever is 
later."  See 38 C.F.R. § 3.400(o)(1) (2006); VAOPGCPREC 12-
98, 63 Fed. Reg. 56,703 (Oct. 22, 1998).  Therefore, three 
possible dates may be assigned depending on the facts of a 
case: 

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

In determining an effective date for an increased evaluation 
or for a TDIU, VA must make two essential determinations: (1) 
when a claim for an increased rating was received, and (2) 
when a factually ascertainable increase in disability 
occurred so as to warrant entitlement to an increased 
evaluation.  See 38 C.F.R. §§ 3.155, 3.400(o)(2) (2006).

Earlier Effective Date for the Assignment of a 70 Percent 
Evaluation for PTSD

The veteran argues that the 70 percent rating assigned for 
his service-connected PTSD should be effective from 1998, 
when he states he was first diagnosed with PTSD.  
Additionally, his representative has argued that the date of 
the claim is December 11, 1998, when the veteran claimed 
service connection for PTSD.  The Board will first address 
the date of the veteran's claim for an increased evaluation.  

On December 11, 1998, the veteran submitted a claim for 
service connection for PTSD, and in May 2003, the RO granted 
service connection and assigned a 30 percent evaluation, 
effective from the date of the December 1998 claim.  In May 
2003, the veteran disagreed with the 30 percent evaluation 
assigned by the RO in May 2003.  

On November 18, 2003, however, the RO received a statement 
from the veteran in which he stated that he wished to 
withdraw his appeal.  A claimant may withdraw an appeal in 
writing or on the record at a hearing on appeal at any time 
before the Board promulgates a final decision.  38 C.F.R. § 
20.204 (2006).  The withdrawal effectively creates a 
situation where there no longer exists any allegation of 
error of fact or law.  Thus the communication received by the 
RO in November 2003 effectively withdrew the issue of 
entitlement to an initial evaluation in excess of 30 percent 
for PTSD.  Also on November 18, 2003, the veteran informed 
the RO that he wished to claim an increased evaluation for 
his PTSD, then rated as 30 percent disabling, and submitted 
additional evidence to support his claim.  Therefore, the 
date of the veteran's claim for an increased evaluation for 
the service-connected PTSD is November 18, 2003.  

Next the Board must ascertain when the increase in disability 
occurred.  As the earliest date of the veteran's increased 
rating claim is November 18, 2003, he could be granted an 
effective date as early as November 18, 2002, if it were 
factually ascertainable that an increase in disability had 
occurred within that year.  See 38 C.F.R. § 3.400(o)(2); 
Harper, 10 Vet. App. at 126.  

PTSD is 70 percent disabling where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).  

In this case, the evidence does not show an increase in 
disability for PTSD occurred within the one year prior to the 
claim for increase filed on November 18, 2003.  The Board has 
reviewed records from the Social Security Administration 
(SSA) received in March 2004, private evaluation reports, VA 
treatment records including substance abuse treatment and 
hospitalization reports beginning in 1997 to 2002, Vet Center 
Records dated beginning in 1998 to 2003, and VA examination 
reports dated in November 2001, August 2002, and March 2003.  

SSA records include the December 2002 SSA decision, VA 
records, and private examination reports.  None of the 
evidence considered by SSA reflects that the veteran had 
manifestations representative of a 70 percent evaluation for 
his PTSD at any time prior to November 18, 2003.  (see, SSA 
records submitted in March 2004).  Notably in a May 2001 
examination report concerning examination of the veteran in 
April 2001, the examiner reported that the veteran had no 
active delusional ideations and that he denied auditory or 
visual hallucinations.  It was noted that he was not working 
due to a shoulder injury.  He was reported to have a few 
friends and no major problems in socializing with or relating 
to people.  There were no major abnormalities in terms of his 
hygiene or dressing.  There were no suicidal or homicidal 
ideations. 

VA  treatment records and evaluations beginning in 1997 and 
until June 2002 show continuing treatment and counseling for 
psychiatric complaints with diagnoses of cocaine addiction, 
alcohol abuse, major depressive disorder, and depression 
(see, e.g., record of May 1997, June 1997, July 1999, April 
2002, May 2002).  On a two day VA evaluation in February 
2001, PTSD was diagnosed.  The veteran was assigned a GAF of 
38.  GAF scores ranging from 31 to 40 reflect some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing school), see DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 46-47 (4th ed. 1994).  It was also 
determined, however, that the veteran had no suicidal 
ideation, was clean and casually dressed, and had goal-
directed speech, no evidence of formal thought disorder, an 
intact memory, fair insight and judgment, and no 
hallucinations or delusions.  

Records from the Vet Center show counseling beginning in 1998 
and continuing into September 2003.  None of these records 
reflect manifestations of PTSD that would represent an 
increase in disability within the year prior to the November 
1998 claim for increase. 

On VA hospitalization in April 2002, the veteran was voicing 
suicidal ideations, anger and wanting to harm his attorney.  
His anger was due to a Worker's Compensation claim.  During 
hospitalization he was treated with medication and at 
discharge he was noted to be significantly improved.  

VA examinations in August 2002 and in March 2003 do not 
reflect that the veteran had an increase in disability 
regarding his PTSD.  In August 2002, he was well groomed, 
with good eye contact, speech uneventful, logical and 
coherent thought processes, and no suicidal or homicidal 
ideation.  GAF was 40.  In May 2003, the veteran was 
described as casually and neatly dressed, with good eye 
contact, and clear, logical goal-directed thought process.  
It was noted that he remains married.  He had no delusions 
and no auditory or visual hallucinations.  He was oriented 
times three.  He did not endorse suicidal ideation in August 
2002.  

The Board has reviewed the clinical evidence dated before 
November 18, 2003, and as shown above, does not find 
sufficient clinical bases to conclude that the increase in 
the veteran's disability occurred within the one year period 
before the claim was filed.  In the absence of evidence of an 
earlier date of claim or of an increase in disability within 
one year of the claim, the Board finds no basis upon which to 
assign an earlier effective date for the schedular 70 percent 
rating for PTSD.

Earlier Effective Date for TDIU

The Board will first address the date of claim for the TDIU 
benefit.  The record shows that the RO determined that the 
date of the veteran's claim for a TDIU was November 18, 2003.  
On that date, the veteran submitted a formal application for 
this benefit (VA Form 21-8940), indicating that his service-
connected PTSD prevented him from working.  The veteran has 
argued that in February 2001, he submitted evidence that he 
was unemployable due to service-connected disability.  The 
record shows that in December 1998, the veteran sought 
service connection for PTSD.  In a February 2001 transmittal 
from his representative in support of the claim for service 
connection, it was noted that the veteran had a 48 hour PTSD 
evaluation and was deemed unemployable because of his PTSD 
symptoms.  A copy of that evaluation was included with the 
transmission.  The VA hospitalization record shows that the 
veteran was admitted on February 5, 2001 and discharged on 
February 7, 2001.  PTSD was diagnosed and the veteran was 
noted to be unemployable due to his persistent and severe 
PTSD symptoms.  However, service connection for PTSD was not 
granted until May 2003.  

Under 38 C.F.R. § 3.157, the date of a VA hospitalization or 
examination may be accepted as an "informal claim".  The 
Court has held that a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits, but only after there has been a prior allowance or 
disallowance of a formal claim for compensation.  Crawford v. 
Brown, 5 Vet. App. 33, 35-6 (1993); 38 C.F.R. § 3.157.  This 
regulation applies only to claims for increased ratings or to 
reopen previously denied claims, and it is manifestly not 
applicable to original service connection claims.  See 
Crawford v. Brown, 5 Vet. App. 33, 35 (1993).  It cannot be 
considered to be an informal claim for TDIU under section 
3.157, since no prior claim had been allowed or denied, and 
service connection was not in effect for PTSD.  Accordingly, 
it cannot be considered to be a TDIU claim.  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. § 
3.1(r) (2006).  A claim is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§§ 3.1(p); 3.155 (2006).  In Roberson v. Principi, 251 F. 3d 
1378 (2001), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that when a veteran 
submits evidence of a medical disability and makes a claim 
for the highest rating possible and additionally submits 
evidence of unemployability, the "identify the benefit 
sought" requirement of section 3.155(a) has been met and VA 
must consider TDIU.  VA must determine all potential claims 
raised by the evidence, applying all relevant laws and 
regulations, regardless of whether a claim is specifically 
labeled as a claim for TDIU.

The veteran was granted service connection for PTSD on May 
19, 2003.  In a VA Form 21-4138, received by the RO on May 
28, 2003, the veteran stated that he is unemployable due to 
his PTSD.  This document meets the requirements for an 
informal claim, and the three requirements for a claim for 
TDIU, set out in Roberson, are met.  The formal claim for 
TDIU was filed within one year thereafter, in November 2003.  
Therefore the correct date of claim is May 28, 2003.  Having 
established the date of claim, the Board must determine if 
the evidence shows that the veteran became unemployable due 
to service-connected disability within one year before that 
date.  


With regard to when a factually ascertainable increase in 
disability occurred so as to warrant entitlement to TDIU, the 
Board notes that TDIU may be awarded, where a veteran's 
schedular rating is less than total, if evidence is received 
to show that he is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability.  See 38 C.F.R. § 4.16 (2006).  Normally, 
consideration is given to such an award only if the veteran 
has a single service-connected disability ratable at 60 
percent or more, or if he has two or more such disabilities 
with a combined rating of 70 percent or more, with at least 
one disability ratable at 40 percent or more.  See 38 C.F.R. 
§ 4.16(a) (2006).  However, failure to satisfy these 
percentage standards is not an absolute bar to an award of 
TDIU.  See 38 C.F.R. § 4.16(b) (2006).  Rather, "[i]t is the 
established policy of [VA] that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled."  Id.

In August 2004, the RO granted a 70 percent evaluation for 
the veteran's PTSD, and granted a TDIU.  The RO assigned an 
effective date of November 18, 2003 for the veteran's TDIU, 
the date it determined to be the date of the claim.  As noted 
above, the Board has determined that the correct date of the 
TDIU claim is May 28, 2003.  The Board must now determine if 
the evidence shows that a factually ascertainable increase in 
the service-connected disabilities occurred within the year 
prior to May 28, 2003, so as to support an earlier effective 
date for the TDIU rating.  While the veteran did not meet the 
percentage standards at this time, (4.16(a)), he could 
qualify as being totally disabled on an extraschedular basis 
under 4.16(b)).

In this case, the record does not contain evidence to support 
a conclusion that the veteran became unemployable due to 
service-connected disability within one year prior to the 
date of his claim.  The VA treatment records from 1998 to 
2003, Vet Center treatment records, and VA examination 
reports in 2001, 2002, and 2003 have been reviewed; however, 
in none of these records is the veteran described as 
unemployable due to service-connected disability alone.  
Outpatient records show that the veteran reported in July 
2002 that he had been out of work since 2000 due to work 
related accident.

VA examination reports do not show that the veteran was 
unemployable due to service-connected disability alone.  On 
VA examination in March 2003, the veteran reported that he 
stopped working in 2000 due to medical problems.  On VA 
examination in August 2002, he reported that he worked as a 
truck driver until 1998 when he stopped because of neck and 
shoulder injuries.  

The Board has reviewed medical records from the Social 
Security Administration, private records, and an employer 
statement, and they do not show that the veteran became 
unemployable due to service connected disability within one 
year prior to May 28, 2003.

The veteran has argued that he received SSA benefits, thus 
proving that he was unemployable since 2000.  It was noted on 
private examination in January 2000 that the veteran was 
employed full time as a truck driver.  The record shows that 
the veteran reported on his SSA application of February 2001 
that he injured his right shoulder on the job on January 28, 
2000 and returned to work, but that he had to stop in March 
2000 because he was receiving Worker's Compensation.  He 
reported that he returned to light duty in December 2000 and 
was still working light duty.  The record shows that veteran 
has been awarded SSA disability benefits on the basis of 
degenerative and discogenic disease of the back and for 
affective or mood disorders; his date of disability is March 
2000.  Other disorders noted in the SSA records are rotator 
cuff surgery, cirrhosis of the liver, hepatitis C, asthma, 
depression and polysubstance abuse, as well as PTSD.  
Notably, the only service connected disorder is PTSD.  This 
evidence does not show that the veteran became unemployable 
due solely to his service-connected disabilities, as the SSA 
award was based on non-service-connected disability as well 
as some service-connected disability.  

The information from the veteran in his November 2003 formal 
claim for TDIU benefits also does not provide the Board with 
a basis to conclude that the veteran became unable to work 
due to service-connected disability in the year prior to the 
May 2003 informal clam for TDIU.  

The Board concludes that the evidence supports assignment of 
a TDIU rating no earlier than the date of the informal claim 
in May 2003.  A finding of unemployability due to service-
connected disability alone is not shown within the year prior 
to that time.  Accordingly, an effective date earlier than 
May 28, 2003, the date of the veteran's informal claim, for 
the assignment of a TDIU is not warranted.  See 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400(r).

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's February 2004 letter describing the evidence needed 
to support the veteran's claims for an increased evaluation 
and for a TDIU was timely mailed before the August 2004 
rating decision.  It described the evidence necessary to 
substantiate a claim for an increased rating and for a TDIU, 
identified what evidence VA was collecting, and informed the 
veteran of the evidence that he could submit.  He was 
informed that VA could attempt to obtain records for him or 
that he could send in the information himself.  It is noted 
that the notice did not address the issues of entitlement to 
earlier effective dates.  However, this notification would 
also apply to the "downstream" issues of entitlement to an 
earlier effective date, raised in the notice of disagreement.  
See VAOPGCPREC 8-03; 69 Fed. Reg. 25180 (2004).

A letter dated in August 2004 regarding the grant of an 
increased rating and the grant of a TDIU was sent to the 
veteran, and this notification is adequate for purpose of 
notification of entitlement to an effective date claim as 
well because the veteran was informed that the effective date 
for payment purposes would be determined based on when VA 
receives the claim and when the evidence that establishes the 
basis for the disability rating was submitted.  See, Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Also, the Board notes 
that the veteran has already been provided notice of the 
regulations governing effective dates (38 C.F.R. § 3.400) in 
the September 2004 statement of the case.  Therefore, the 
Board finds the duty to notify provisions of the VCAA have 
been fulfilled.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining the veteran's treatment records at a VA facility, 
scheduling C&P medical examinations, and obtaining records 
from SSA.  He has not identified any records which could be 
pertinent to his claim that have not been secured.  There is 
no indication that there are any outstanding records that are 
pertinent to this claim.  


ORDER

An effective date earlier than November 18, 2003 for the 
grant of a 70 percent evaluation for post-traumatic stress 
disorder (PTSD) is denied.  

An effective of May 28, 2003, for the grant of a total 
disability rating based on unemployability due to service-
connected disability (TDIU) is granted subject to the laws 
and regulations governing the payment of monetary benefits.  



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


